Judgment reversed on the law and the facts, without costs, and judgment rendered for the plaintiff on new findings to be made, without costs. Finding of fact number 4 is reversed as against the weight of evidence, and conclusion of law number 1 is disapproved. This court finds plaintiff’s requests numbers 4 and 5 and conclusions of law numbers 1 and 2, and directs judgment for the plaintiff. Any further findings and the order may be settled on notice. Young, Tompkins and Davis, JJ., concur; Lazansky, P. J., and Hagarty, J., concur for reversal and vote for a new trial.